Citation Nr: 0531109	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-27 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss in 
the right ear.

2.  Entitlement to a rating in excess of 30 percent for a 
duodenal ulcer with hiatal hernia.

3.  Entitlement to service connection for disability from 
exposure to Agent Orange.

4.  Entitlement to service connection for hepatitis B.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran retired from the active military in September 
1982, with 20 years service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision.  The veteran filed his 
notice of disagreement in October 2000, the RO issued a 
statement of the case in August 2003, and the veteran 
perfected his appeal in September 2003.

The issues of hearing loss and duodenal ulcer with hiatal 
hernia are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of evidence fails to show that the 
veteran has a disability as a result of his presumed exposure 
to Agent Orange while in Vietnam.

2.  The preponderance of evidence fails to show that the 
veteran currently has hepatitis B.

3.  The preponderance of evidence shows that the veteran is 
currently diagnosed to have PTSD based on his Vietnam 
experiences.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for disability from 
Agent Orange exposure are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for service connection for hepatitis B are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  The criteria for service connection for PTSD are met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.




Agent Orange

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service, in a veteran who had active 
military, naval, or air service for at least 90 days, during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

The exclusive list of diseases which are covered by this 
presumption are: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
However, the Board notes that the mere exposure to Agent 
Orange alone does not create a permanent disability for which 
compensation may be granted.

The evidence of record reflects that while the veteran meets 
the criteria necessary to become eligible for the presumption 
of service connection for Agent Orange exposure to apply, he 
has not presented evidence showing that he has one of the 
diseases covered by the presumption.  Likewise, there is no 
competent evidence linking any current disability to Agent 
Orange exposure.  

As such, his claim of entitlement to service connection for 
disability from Agent Orange exposure is denied.




Hepatitis B

The veteran testified at his hearing in October 2001 that he 
was diagnosed with hepatitis B in the 1980s.  When asked 
where he currently received treatment for his hepatitis, the 
veteran indicated that he would go to his physician for any 
ailment that he might have, but the veteran did not 
specifically indicate that he was being treated for 
hepatitis.  When asked if he had any current symptoms from 
his hepatitis, the veteran replied "not that I know of." 

On a physical in February 1968, the veteran indicated "yes" 
when asked if he had then, or had ever had, hepatitis.  The 
medical officer noted that the veteran had had hepatitis in 
1967, but indicated that there were no sequelae.

On his separation physical in 1982, the veteran again 
answered "yes" when asked if he had then, or had ever had, 
hepatitis.  The examiner acknowledged that the veteran had 
hepatitis in 1967, but noted that there were no residuals.

While the veteran has testified that he presently has 
hepatitis B, there is no evidence in his medical records 
indicating anything other than a history of hepatitis.  He 
does not have any symptoms of hepatitis, and he is not 
receiving treatment for it.  Given that it was noted that the 
hepatitis resolved in service, the Board finds that evidence 
of a present disability has not been presented; and, in the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the veteran's claim of entitlement to 
service connection for hepatitis B must is denied.

PTSD

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing the 
condition; 2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id. at (f)(1).  

The veteran asserted (in his June 2001 statement support of 
his claim) that he served in Vietnam as a logistical 
operations specialist whose mission was to fly into hostile 
combat areas to inspect and identify helicopters which had 
been shot down in order to salvage reusable parts.  While 
performing his duties, the veteran related that his 
helicopter would often come under hostile fire.  The veteran 
reported flying at tree level and getting nervous every time 
that his helicopter would be shot down.  He also reported 
that the units he would arrive to support were frequently on 
a constant alert with enemy rockets and mortars.  He also 
claimed he witnessed several US military personnel get 
severely injured, and testified (at his October 2001 hearing 
before a decision review officer) that his base at Long Binh 
came under rocket and mortar attacks.  He indicated that 
while he never actually witnessed anyone get killed, he did 
see several people wounded, and he saw numerous dead bodies.  

In Pentecost v. Principi, the United States Court of Appeals 
for Veterans Claims (CAVC) found that corroboration of every 
detail of a stressor, such as the claimant's own personal 
involvement, is not necessary.  See 16 Vet. App. 124, 128 
(2002); see also Suozzi v. Brown, 10 Vet. App. 307 (1997).  
The veteran in Pentecost offered independent evidence as to 
the occurrence of a stressful event, submitting his unit log 
and unit records and independent descriptions of rocket 
attacks his unit experienced while he was stationed in Da 
Nang.  The CAVC determined that the evidence objectively 
corroborated the appellant's claim of having experienced 
rocket attacks, noting that, although the unit records did 
not specifically state that the veteran was present during 
the rocket attacks, the fact that he was stationed with a 
unit that was present while such attacks occurred strongly 
suggested that he was, in fact, exposed to the attacks.  The 
CAVC further noted that 38 C.F.R. § 3.304(f) only requires, 
as to stressor corroboration, "credible supporting 
evidence" that the claimed in-service stressor occurred; 
and, as such, a veteran's unit records can serve as credible 
evidence that rocket attacks, alleged by a veteran, did in 
fact occur.  See Pentecost, 16 Vet. App. at 129. 

In the present case, searches by the Center for Unit Records 
of the operational reports for the veteran's unit are 
consistent with the veteran's testimony, and show mortar 
attacks occurring at the base at which the veteran was 
assigned, and at the time period of his assignment.  
Likewise, the events the veteran described appear consistent 
with what one might expect for a person of the veteran's rank 
and military occupational specialty.  As such, the Board 
finds the veteran's reported stressors to be credible.

In May 2003, the Director of the PTSD clinical Team at a VA 
medical center noted that the chronicity and severity of the 
veteran's PTSD symptoms continued to impair his abilities to 
function socially and occupationally.  The symptoms cited by 
the doctor included recurring trauma related nightmares and 
flashbacks and intrusive recollections of Vietnam trauma.  
Under the unique circumstances of this cans and resolving 
reasonable doubt in favor of the veteran, the Board concludes 
the veteran's PTSD was incurred in service.  

III.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini).

The RO provided the veteran notice via a May 2001 letter, 
which clearly advised him of the first, second and third 
elements required by Pelegrini.  He has never been explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to her claims.  However, he has effectively been 
notified of the need to provide such evidence.  The May 2001 
letter informed him that additional information or evidence 
was needed to support his claims and asked him to send the 
needed evidence to the RO.  In addition, an August 2003 
statement of the case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes the "any evidence in 
the claimant's possession" language.  Under these 
circumstances the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Although the notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  The RO sent the 
veteran notice in May 2001 and readjudicated his claim in an 
August 2003 statement of the case.  VA has also provided him 
every opportunity to submit evidence, argue for his claims, 
and respond to VA notices.  

Numerous VA and private medical records have been associated 
with the veteran's file.  Furthermore, VA requested several 
searches to be conducted in an effort to confirm the 
veteran's reported stressors.  Additionally, the veteran had 
a hearing before a decision review officer (the report of 
which has been reviewed and associated with the veteran's 
claims file) and was offered the opportunity to have a 
hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.




ORDER

Service connection for disability from Agent Orange exposure 
is denied.

Service connection for hepatitis B is denied.

Service connection for PTSD is granted.


REMAND

The veteran's duodenal ulcer with hiatal hernia was rated as 
30 percent disabling under 38 C.F.R. § 4.114, DC 7305-7346.  
In his claim for an increased rating, the veteran indicated 
that his condition had worsened; however, a review of the 
veteran's claims file reflects that the last examination of 
his ulcer and hernia occurred in December 1999, and did not 
provide sufficient information upon which to render a 
decision on the veteran's claim.

The veteran also recently submitted medical treatment records 
in connection with his current claim for a compensable rating 
for hearing loss of the right ear.  The Board sent a letter 
in October 2005 to advise him that he had the right to either 
waive RO consideration of this new evidence, or to have his 
appeal remanded to the RO for its initial review and 
consideration of these records.  See 38 C.F.R. § 20.1304; see 
also 38 C.F.R. § 19.37(b).  Later that month, the veteran 
indicated that he wanted the Board to remand his case in 
order to have the RO first review this new evidence in 
connection with his appeal.

Accordingly the Board REMANDS this claim for the following 
action:

1.  Ensure that the duty-to-notify and 
duty-to-assist requirements are fully 
complied with and satisfied.  The veteran 
should be specifically asked to submit 
any evidence in his possession which 
pertains to his claims.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Atlanta, 
Georgia for treatment of his duodenal 
ulcer with hiatal hernia from May 2001 to 
the present.

3.  Following receipt of the veteran's VA 
treatment records, schedule the veteran 
for an examination of his duodenal ulcer 
with hiatal hernia, the report of which 
should be associated with the claims 
file.  The examiner should examine the 
veteran and conduct any tests the 
examiner deems necessary.  The examiner 
should specifically comment on:

*	Whether the veteran's duodenal ulcer 
is impairing his health; and whether 
it is manifested by anemia and 
weight loss;
*	Whether the veteran's duodenal ulcer 
is productive of recurrent 
incapacitating episodes averaging 10 
days or more in duration at least 
four or more times a year;
*	Whether the veteran's duodenal ulcer 
is marked by pain that is only 
partially relieved by standard ulcer 
therapy, periodic vomiting, 
recurrent hematemesis or melena, 
with manifestations of anemia and 
weight loss productive of definite 
impairment of health;
*	Whether there are any symptoms of 
pain, vomiting, material weight loss 
and hematemesis or melena with 
moderate anemia associated with the 
veteran's hiatal hernia;
*	Whether there is melena with 
moderate anemia associated with the 
veteran's hiatal hernia;
*	Whether there are any other symptom 
combinations related to the 
veteran's hiatal hernia which are 
productive of severe impairment of 
health.

4.  Review all the medical treatment 
records associated with the claims file 
since the issuance of the supplemental 
statement of the case in August 2003 in 
the context of the veteran's claim for a 
compensable rating for hearing loss of 
the right ear.  
  
5.  When the development requested has 
been completed, the claims should again 
be reviewed by the RO.  If the benefits 
sought are not granted, the veteran 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


